          Case 1:18-cr-00364-PGG Document 427
                                          426 Filed 11/17/20
                                                    11/16/20 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                        Attorneys at Law
                                  100 Lafayette Street, Suite 501
                                      New York, NY 10013

Franklin A. Rothman                                                         Tel: (212) 571-5500
Jeremy Schneider                                                            Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo



                              November 17, 2020
                                                               November 16, 2020
VIA ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:    United States v. Khalif White
                        18 Cr. 364 (PGG)

Dear Judge Gardephe:

     I represented Mr. Khalif White in the above referenced
matter. An associate of my firm, Rachel Perillo expended a total
of 17.1 hours assisting me in this matter. Much of that time
involved corresponding with client and family, and working on his
sentencing submission.

     Therefore, it is respectfully requested that your Honor
approve payment at an hourly rate of $110.00 for associate time
spent representing Mr. White in this matter. Thank you very
much.

                                                               Sincerely,



                                                               Jeremy Schneider

JS/sc
